        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 1 of 38



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                           x
                                           :
IN RE NINE WEST LBO SECURITIES             :
LITIGATION                                 : Case No.: 1:20-md-02941-JSR
                                           :
Pertains to All Associated Actions         :
                                           :
                                           x




                 MEMORANDUM OF LAW IN SUPPORT OF PUBLIC
                SHAREHOLDER DEFENDANTS’ MOTION TO DISMISS
                  UNDER THE SAFE HARBOR OF 11 U.S.C. § 546(e)
             Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 2 of 38




                                                    TABLE OF CONTENTS
Preliminary Statement ..................................................................................................................... 1
Statement of Facts ........................................................................................................................... 6
        A.       The Merger ................................................................................................................... 6

        B.       The Merger Payments ................................................................................................... 7

        C.       Nine West’s Bankruptcy ............................................................................................... 8

        D.       The Fraudulent Conveyance Claims ............................................................................. 8

Legal Standard ................................................................................................................................ 9
Argument ...................................................................................................................................... 10
I.         The Safe Harbor Bars the Litigation Trustee’s Fraudulent Conveyance Claims.............. 11
        A.       The Public Shareholder Payments Were Both Transfers Made “In Connection
                 With A Securities Contract” And “Settlement Payments” ......................................... 12

        B.       The Public Shareholder Payments Were “Made By Or To (Or For the Benefit
                 Of)” A “Financial Institution” .................................................................................... 13

                1.          Nine West Qualifies As A “Financial Institution” Under The Statutory
                            Definition ........................................................................................................ 14
                            (a)        Wells Fargo Is a Commercial Bank .................................................... 15
                            (b)        Nine West Was Wells Fargo’s “Customer” ........................................ 15
                            (c)        Wells Fargo, the “Paying Agent,” Was an Agent ............................... 16
                            (d)        Wells Fargo, as Paying Agent, Was Acting “In Connection With
                                       a Securities Contract” ......................................................................... 21
                2.          The Public Shareholder Defendants Registered Under The 1940 Act
                            Separately Qualify As “Financial Institutions” Subject To Safe Harbor
                            Protection ........................................................................................................ 22
II.        The Indenture Trustee’s State Law Fraudulent Conveyance Claims Are Preempted ...... 23
Conclusion .................................................................................................................................... 25




                                                                        i
            Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 3 of 38




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

2002 Lawrence R. Buchalter Alaska Tr. v. Philadelphia Fin. Life Assur. Co.,
   96 F. Supp. 3d 182 (S.D.N.Y. 2015)........................................................................................20

Ames Assocs. v. ABS Partners Real Estate LLC,
  2010 WL 890034 (S.D.N.Y. Mar. 3, 2010) .............................................................................19

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ...................................................................................................................9

In re Bernard L. Madoff Inv. Sec. LLC,
    773 F.3d 411 (2d Cir. 2014).........................................................................................12, 13, 21

In re Bos. Generating LLC,
    2020 WL 3286207 (Bankr. S.D.N.Y. June 18, 2020)....................................................5, 11, 14

Broder v. Cablevision Sys. Corp.,
   418 F.3d 187 (2d Cir. 2005).......................................................................................................9

Chambers v. Time Warner, Inc.,
   282 F.3d 147 (2d Cir. 2002).......................................................................................................9

Citadel Equity Fund Ltd. v. Aquila, Inc.,
    168 F. App’x 474 (2d Cir. 2006) .............................................................................................23

Enron Creditors Recovery v. Alfa, S.A.B. de C.V.,
   651 F.3d 329 (2d Cir. 2011).....................................................................................................13

Harris v. Zimmer Holdings, Inc.,
   2019 WL 1873178 (S.D.N.Y. Apr. 26, 2019)..........................................................................10

Menowitz v. Brown,
  991 F.2d 36 (2d Cir. 1993).......................................................................................................10

Onel v. Top Ships, Inc.,
   806 F. App’x 64 (2d Cir. 2020) ...............................................................................................25

Paulsen v. Stifel, Nicolaus & Co.,
   2019 WL 2415213 (S.D.N.Y. June 4, 2019) ...........................................................................23

In re Tribune Co. Fraudulent Conveyance Litig.,
    2019 WL 1771786 (S.D.N.Y. April 23, 2019) ................................................................ passim




                                                                     i
            Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 4 of 38




In re Tribune Co. Fraudulent Conveyance Litig.,
    946 F.3d 66 (2d Cir. 2019)............................................................................................... passim

U.S. Bank Nat’l Ass’n v. BFPRU I, LLC,
   230 F. Supp. 3d 253 (S.D.N.Y. 2017)......................................................................................19

Williams v. GMAC Mortg., Inc.,
   2014 WL 2560605 (S.D.N.Y. June 6, 2014) ...........................................................................10

Youssef v. Halcrow, Inc.,
   504 F. App’x 5 (2d Cir. 2012) .................................................................................................20

Statutes

11 U.S.C. § 101(22) .................................................................................................4, 14, 15, 22, 23

11 U.S.C. § 544 ..................................................................................................................... passim

11 U.S.C. § 546(e) ................................................................................................................. passim

11 U.S.C. § 548(a)(1)(A) ...............................................................................................................11

11 U.S.C. § 741 ........................................................................................................................12, 13

Other Authorities

FED. R. CIV. P. 12(b)(6) ...........................................................................................................9, 10




                                                                     ii
         Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 5 of 38




       The Public Shareholder Defendants respectfully submit this Memorandum of Law in

Support of their Motion to Dismiss the complaints filed against them by Plaintiffs Marc S.

Kirschner, as Trustee for the NWHI Litigation Trust (the “Litigation Trustee”) and Wilmington

Savings Fund, FSB, as successor indenture trustee for the 6.875% Senior Notes due 2019, the

8.25% Senior Notes due 2019, and the 6.125% Senior Notes due 2034 of Nine West Holdings,

Inc. (the “Indenture Trustee,” and together with the Litigation Trustee, “Plaintiffs”).1

                                PRELIMINARY STATEMENT

       This MDL proceeding comprises seventeen substantively identical actions (the “Actions”)

that seek to avoid and recover, as alleged fraudulent conveyances, payments that were made to

hundreds of alleged former public shareholders of The Jones Group Inc. (“Jones Group”). The

payments were made by Jones Group’s successor, Nine West Holdings, Inc. (“Nine West”), in a

leveraged buyout in April 2014 (the “Merger”). All of these claims are squarely foreclosed by

Second Circuit precedent that is directly on point.

       Specifically, in separate but related cases, Judge Cote (in April 2019) and the Second

Circuit (in December 2019) held that payments made to former public shareholders under

substantively identical circumstances in the leveraged buyout (“LBO”) of Tribune Company were




1
         “Public Shareholder Defendants” refers to the defendants alleged to have received
payment for their publicly-traded Jones Group common stock, as identified in the signature pages
to this Motion to Dismiss. Pursuant to the Court’s scheduling order, this motion to dismiss only
addresses the safe harbor of Bankruptcy Code section 546(e). The other grounds for dismissal of
Plaintiffs’ claims will be made in motions at a later stage, if such motions are necessary. All
additional defenses are expressly preserved, including with respect to personal jurisdiction,
whether any Public Shareholder Defendant is an existing legal entity that can be served with
process, and whether the Public Shareholder Defendants were beneficial holders of Jones Group
common stock as of the Merger and/or did not receive any proceeds for their benefit (or at
all). Unless indicated otherwise, all internal citations are omitted and all emphasis is
added. Citations to “Ex.” are to the exhibits attached to the Declaration of Andrew G. Devore
(“Devore Decl.”), filed herewith, all of which, as explained below, are incorporated into or integral
to the complaints, or are subject to judicial notice.

                                                 1
         Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 6 of 38




insulated from fraudulent conveyance claims under the “safe harbor” in Section 546(e) of the

Bankruptcy Code. In re Tribune Co. Fraudulent Conveyance Litig., 2019 WL 1771786 (S.D.N.Y.

April 23, 2019) (hereinafter, “Tribune I”); In re Tribune Co. Fraudulent Conveyance Litig., 946

F.3d 66 (2d Cir. 2019) (hereinafter, “Tribune II,” and together “Tribune”). In Tribune I and

Tribune II, Judge Cote and the Second Circuit separately held, at the pleading stage, that

Computershare Trust Company, which Tribune Company had hired as a depositary and paying

agent, had acted as Tribune Company’s “agent” in connection with the underlying securities

contract for the LBO, triggering the safe harbor.2 In holding that the safe harbor precluded these

types of avoidance actions against public company shareholders, both courts emphasized that this

“result is consistent with Section 546(e)’s goal of promoting stability and finality in securities

markets and protecting investors from claims precisely like these . . . to unwind securities

transactions” of shareholders in large public companies “whose only involvement in this

transaction was receiving payment for their shares.” Tribune I, 2019 WL 1771786 at *12; see also

Tribune II, 946 F.3d at 90 (“Unwinding settled securities transactions by claims such as appellants’

would seriously undermine—a substantial understatement—markets in which certainty, speed,

finality, and stability are necessary to attract capital.”).

        Here, too, Plaintiffs bring fraudulent conveyance claims against hundreds of alleged former

shareholders of a large public company “whose only involvement in [the Merger] was receiving

payment for their shares,” with Plaintiffs in this case seeking to unwind settled securities

transactions from over six years ago.         And here, too, a bank, Wells Fargo Bank, National




2
        In Tribune I, Judge Cote denied the plaintiff leave to add a fraudulent transfer claim on the
ground that it would be futile in light of the safe harbor. Tribune I, 2019 WL 1771786 at *12. In
Tribune II, the Second Circuit affirmed the dismissal of such claims under Rule 12(b)(6). Tribune
II, 946 F.3d at 97.


                                                    2
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 7 of 38




Association (“Wells Fargo”) acted as Nine West’s “agent” in connection with the underlying

securities contract for the Merger, in this case pursuant to an agreement expressly labeled as the

“Paying Agent Agreement.” As a result, Nine West, as the transferor of the payments to

shareholders, qualifies as a “financial institution” under the statutory definition, triggering safe

harbor protection for the payments to shareholders.

       Given these facts and the Tribune precedent, Plaintiffs have admitted that they formulated

their entire litigation strategy for the Actions to avoid the binding precedent of Tribune in this

Court.3 Rather than suing all defendants in a single action in this Court pursuant to the nationwide

personal jurisdiction authorized in the Federal Rules of Bankruptcy Procedure, Plaintiffs filed over

a dozen fraudulent conveyance actions in six federal Districts—but none within the Second

Circuit. Plaintiffs were so desperate to avoid the Tribune precedent that they chose not to sue (a)

former shareholders that allegedly received more than $400 million in Merger proceeds and (b)

half of the Board of Directors, solely because of those potential defendants’ connections to New

York. Plaintiffs then filed a motion before the Judicial Panel on Multidistrict Litigation (the

“JPML”) to transfer the then-pending actions to the District of Massachusetts, and argued that

transfer to this Court would be inappropriate because “no Actions are pending and no defendants

are located” here. MDL No. 2941, Dkt. No. 159 at 1 (emphasis in original). At oral argument

before the JPML, Plaintiffs “readily agreed” that they “[had] not sued entities and individuals in

New York to avoid unfavorable Second Circuit precedent regarding the ‘safe harbor’ in

Bankruptcy Code Section 546(e).” See id., Dkt. No. 196 at 1-2. The JPML rejected Plaintiffs’

attempt to forum shop and transferred the then-pending actions to this Court. Plaintiffs then filed




3
       The Actions here are brought by the same litigation trustee, using the same law firm as lead
counsel, and an indenture trustee directed by the same principal hedge fund bondholder
beneficiaries, as in Tribune.

                                                 3
         Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 8 of 38




four more actions in this Court, naming over 180 new defendants, including the New York-related

defendants whom they had previously chosen not to sue to avoid the Tribune precedent. Even

then, Plaintiffs requested that this Court defer any motions to dismiss on the safe harbor

indefinitely until the United States Supreme Court acts on a yet-to-be-filed petition for writ of

certiorari in Tribune.

       Plaintiffs would not have gone to such extraordinary lengths to avoid litigating in this Court

if Tribune were distinguishable or could be evaded by simply pleading around it. Plaintiffs did so

because a straightforward application of Tribune compels dismissal of the claims against former

public shareholders. As in Tribune, Nine West’s payments to public shareholders are subject to

safe harbor protection because they were both transfers made “in connection with a securities

contract” (the Merger Agreement) and “settlement payments” (payments in exchange for shares),

and were “made by or to (or for the benefit of)” a “financial institution.” Nine West qualifies as a

“financial institution” under the statutory definition because, during the Merger, it was a

“customer” of Wells Fargo, a commercial bank, and Wells Fargo acted as Nine West’s “agent” in

connection with the underlying securities contract—the Merger Agreement.4

       Plaintiffs cannot plead around this result by asserting the naked and erroneous legal

conclusion that Wells Fargo was a “non-agent.” Compl. ¶ 134.5 Both the underlying Merger

Agreement and Nine West’s agreement with Wells Fargo, on which the Complaint relies (but

which the Complaint conspicuously failed to attach), provide just the opposite. For example, the



4
        The Bankruptcy Code defines a “financial institution” to include a “customer” of a bank
that “is acting as agent” for the customer “in connection with a securities contract.” 11 U.S.C. §
101(22)(A).
5
        For convenience, this brief cites to the complaint filed in Wilmington Savings Fund Society
FSB v. Card et al., No. 1:20-cv-10286 (D. Mass.), Dkt. No. 1 (cited as “Compl. ¶”); each cited
allegation is found in all of the other operative complaints. All references to “the Complaint” refer
to each of the operative complaints filed in the Actions. The Public Shareholder Defendants’
description of Plaintiffs’ allegations is not an admission of their accuracy or completeness.

                                                 4
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 9 of 38




agreement with Wells Fargo, entitled “Paying Agent Agreement,” expressly provides that Wells

Fargo “act[ed] as [Nine West’s] special agent for the purpose of distributing the Merger

Consideration.” Ex A (hereinafter, “Paying Agent Agreement”), at 2. That agreement establishes

that “[Wells Fargo] was entrusted with [a billion dollars] of [Nine West] cash and was tasked with

making payments on [Nine West’s] behalf to Shareholders upon the [surrender] of their stock

certificates to [Wells Fargo],” which Judge Cote recognized “is a paradigmatic principal-agent

relationship.” Tribune I, 2019 WL 1771786, at *11.6

       Plaintiffs cannot hide from these unambiguous agreements, which are extensively

referenced in and integral to the Complaint, in a baseless attempt to create a factual issue around

Wells Fargo’s role in the Merger. The Second Circuit rejected the same arguments in Tribune,

and there is no basis for this Court to not apply that binding precedent here. See Tribune II, 946

F.3d at 75 n.5 (holding plaintiffs’ argument “does not present a factual dispute about the content

or accuracy of [the relevant transaction] documents; instead, it only challenges the legal

significance of those documents, raising a pure question of law.”); see also In re Bos. Generating

LLC, 2020 WL 3286207, at *41 (Bankr. S.D.N.Y. June 18, 2020) (dismissing similar claims at

pleading stage). The role of a depositary and paying agent as an “agent” in an LBO is properly

determined at the pleading stage where, as here, the Merger Agreement and Paying Agent

Agreement unambiguously set forth Wells Fargo’s role in the transaction. Accordingly, the claims

against the Public Shareholder Defendants should be dismissed in their entirety with prejudice.




6
        Many of the largest Public Shareholder Defendants have an additional, independent safe
harbor defense that Tribune did not reach, because those defendants are registered under the
Investment Company Act of 1940 (the “1940 Act”). The 1940 Act funds independently qualify
as “financial institutions” under Section 546(e) regardless of Plaintiffs’ attempts to create factual
issues (there are none) around Wells Fargo’s role in the transaction. See sec. I.B.2., infra.

                                                 5
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 10 of 38




                                  STATEMENT OF FACTS

       A.      The Merger

       Prior to the Merger, Jones Group was a publicly-traded global footwear and apparel

company. Compl. ¶ 44. In 2013, Sycamore Partners (“Sycamore”), a private equity firm, proposed

to acquire Jones Group through an LBO transaction.7 Id. ¶¶ 51-59. On December 19, 2013, Jasper

Parent (a newly-formed entity controlled by investment funds managed by Sycamore) entered into

a merger agreement with Jones Group (the “Merger Agreement”), pursuant to which Jasper Parent

agreed to purchase Jones Group for $15 per share in cash, or a total of approximately $1.2 billion.

Id. ¶ 60. Nine West was the surviving corporation in the Merger.8 Id. ¶¶ 130-31.

       The Merger Agreement provided that payments to public shareholders would be

effectuated by a “paying agent,” to be hired “pursuant to a paying agent agreement in customary

form.” See Ex. B, at Annex A (hereinafter, “Merger Agreement”), § 4.2. The Merger Agreement

further specified that after the Merger closed, (i) Nine West would deposit the aggregate amount

of the merger consideration due to public shareholders with the “paying agent,” and (ii) the paying

agent would then pay the consideration to public shareholders on Nine West’s behalf in return for

their shares. Id.

       The Merger closed on April 8, 2014, at which time Jones Group became a wholly-owned

subsidiary of Jasper Parent, and Jones Group’s name was changed to Nine West. Compl. ¶¶ 130-

31.




7
        “In a typical LBO, a target company is acquired with a significant portion of the purchase
price being paid through a loan secured by the target company’s assets.” Tribune II, 946 F.3d at
71 n.1.
8
        The Complaint pleads that the Merger was part of a “single integrated transaction” pursuant
to which “[Jones Group] went through a series of mergers with its subsidiaries, with the surviving
corporation renamed [Nine West].” Compl. ¶¶ 130-31. Accordingly, for the time period following
the Merger, Jasper Parent and Nine West are collectively referred to as “Nine West.”

                                                6
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 11 of 38




       B.      The Merger Payments

       As contemplated by the Merger Agreement, Wells Fargo9 acted as Nine West’s paying

agent in effectuating the $1.105 billion in payments made to public shareholders in the Merger.

Compl. ¶ 134. Wells Fargo’s “rights and obligations were governed solely by [a] contract”—the

paying agent agreement. Id. Tellingly, the Complaint does not attach a copy of that agreement

and slaps a conclusory label on Wells Fargo as a “non-agent contractor.” Id. But the paying agent

agreement on which the Complaint relies is directly to the contrary: it is entitled “Paying Agent

Agreement” and expressly provides that “the Surviving Corporation desires that the Paying Agent

act as its special agent for the purpose of distributing the Merger Consideration” to public

shareholders. See Paying Agent Agreement at 2.

       In its role as Paying Agent, Wells Fargo received a deposit from Nine West of $1.105

billion of the aggregate purchase price, which Wells Fargo held “in trust” for the sole purpose of

making payments to Jones Group public shareholders. See Paying Agent Agreement § 1.4; see

also Merger Agreement, § 4.2(a); Compl. ¶ 134. Wells Fargo then sent a “Letter of Transmittal”

to all public shareholders advising them “of the terms of . . . conversion and the procedure for

surrendering [their shares] to the Paying Agent.” Paying Agent Agreement § 2.1; see also Merger

Agreement § 4.2(b). Wells Fargo then “mail[ed] or . . . ma[d]e available for pick-up . . . a check

drawn in an amount equal to $15.00 for each Common Share represented by the certificate or

certificates or book-entry position submitted by each Shareholder.” Paying Agent Agreement §

2.4.




9
       Although Plaintiffs omit Wells Fargo’s name in their Complaint, they acknowledged Wells
Fargo’s identity in the Status Report they filed on June 10, 2020. See Dkt No. 10 at 8.

                                                7
          Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 12 of 38




       C.      Nine West’s Bankruptcy

       On April 6, 2018—approximately four years after the Merger closed—Nine West filed a

Chapter 11 bankruptcy petition in the Southern District of New York. Compl. ¶ 146. During the

course of the bankruptcy proceedings, the Official Committee of Unsecured Creditors of Nine

West, the predecessor to the Litigation Trustee, conducted an investigation into potential

fraudulent conveyance and other claims relating to the Merger. See In re Nine West Holdings,

Inc., et al., Case No. 18-10947 (S.D.N.Y. Bankr.), Dkt. No. 868 at 4, 62-63. On February 27,

2019, the Bankruptcy Court confirmed a plan of reorganization that established the Litigation Trust

to prosecute putative claims on behalf of Nine West’s estate arising from the Merger. The

Indenture Trustee also asserts that it has been authorized by the plan of reorganization to assert

fraudulent conveyance claims against former shareholders of Jones Group.10 Compl. ¶¶ 13-17,

150-58.

       D.      The Fraudulent Conveyance Claims

       Each of the 17 Actions is brought by the Litigation Trustee, the Indenture Trustee, or both,

and seeks to avoid and recover, as alleged fraudulent conveyances, payments made to former

public shareholders in connection with the Merger.11 The Litigation Trustee brings state law

constructive and intentional fraudulent conveyance claims challenging these payments pursuant to



10
        The Public Shareholder Defendants dispute that the Indenture Trustee has the ability and/or
standing to pursue the fraudulent transfer claims it has asserted, and expressly reserve all rights
and defenses.
11
        The Actions also include claims against former directors and officers of Jones Group for
breach of fiduciary duty, aiding and abetting breach of fiduciary duty, and unjust enrichment. In
addition, the Complaint alleges that a small fraction of the Merger payments—$78 million—were
made “through the payroll and by other means” to non-public shareholders who were employees
or directors of Nine West and held “Restricted Shares, accumulated unpaid dividends on Restricted
Shares, and Share Equivalent Units.” Compl. ¶ 134. None of the Public Shareholder Defendants
are (or are alleged to be) former directors or employees of Nine West who could have received
such payments, and such payments are thus not the subject of this motion.


                                                8
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 13 of 38




Section 544 of the Bankruptcy Code, which grants the bankruptcy trustee (here, the Litigation

Trustee as assignee of the bankruptcy estate) the authority to bring state law claims to avoid and

recover transfers of a debtor that unsecured creditors would have been able to assert outside of

bankruptcy. The Indenture Trustee brings constructive and intentional fraudulent conveyance

claims challenging the same payments pursuant to state law. As detailed below, all of the

fraudulent conveyance claims brought against the Public Shareholder Defendants are barred by

Section 546(e)’s safe harbor.

                                       LEGAL STANDARD

       To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Complaint “must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Unlike factual allegations, legal conclusions pleaded

in a complaint “are not entitled to the assumption of truth.” Id. at 679.

       In considering whether dismissal is appropriate under Rule 12(b)(6), the Court is “not

limited solely to the allegations in the complaint,” Broder v. Cablevision Sys. Corp., 418 F.3d 187,

196 (2d Cir. 2005), and may consider documents incorporated in the complaint by reference, as

well as documents that are “integral” to the complaint, see Chambers v. Time Warner, Inc., 282

F.3d 147, 153-54 (2d Cir. 2002). A document is “integral” where the plaintiff has “rel[ied] on the

terms and effect of a document in drafting the complaint.” Id. at 1534.

       Both the Paying Agent Agreement and the Merger Agreement are incorporated by

reference in, and “integral” to, the Complaint. The Complaint repeatedly and explicitly references

the Merger Agreement, and makes numerous assertions about its terms and effect. See, e.g.,

Compl. ¶¶ 63, 67, 84, 108, 111, 119, 135. Likewise, the Complaint contains a number of assertions

about Wells Fargo’s role and the Paying Agent Agreement’s terms and effect. For example, it

admits both that Wells Fargo’s rights and obligations were governed by “contract”—i.e., the



                                                  9
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 14 of 38




Paying Agent Agreement—and that, pursuant to that agreement, Wells Fargo “process[ed] share

certificates and cash” for the $1.105 billion in payments made to public stockholders. Compl. ¶

134.

       Thus, both the Paying Agent Agreement and the Merger Agreement should be considered

on this motion to dismiss. Indeed, this case presents precisely the type of manipulation that the

rule permitting courts to consider documents integral to a complaint is designed to guard against.

See Williams v. GMAC Mortg., Inc., 2014 WL 2560605, at *1 (S.D.N.Y. June 6, 2014) (rule

“prevents plaintiffs from surviving Rule 12(b)(6) motions because of clever drafting alone, where

the incorporated material is a legal document containing obligations upon which the plaintiff’s

complaint stands or falls, but which for some reason—usually because the document, read in its

entirety, would undermine the legitimacy of the plaintiff’s claim—was not attached to the

complaint.”).

                                           ARGUMENT

       Section 546(e) of the Bankruptcy Code establishes an absolute “safe harbor” that bars all

of the claims asserted against the Public Shareholder Defendants. In Tribune II, the Second Circuit

held that fraudulent conveyance claims against public shareholders brought by a successor to the

bankruptcy trustee, the same litigation trustee plaintiff as in this case, were barred by Section

546(e)’s safe harbor provision. 946 F.3d at 97. The Second Circuit also held that state law

fraudulent conveyance claims brought by an indenture trustee seeking the same relief were

preempted by that provision. Id. Tribune controls this case and requires dismissal of all claims

against the Public Shareholder Defendants.12



12
         When analyzing federal questions of law, an MDL transferee court applies the law of the
circuit in which it sits. See Harris v. Zimmer Holdings, Inc., 2019 WL 1873178, at *2 (S.D.N.Y.
Apr. 26, 2019) (“[t]he law of the Second Circuit is . . . controlling for all issues of federal law” in
S.D.N.Y. transferee court); Menowitz v. Brown, 991 F.2d 36, 40 (2d Cir. 1993). Whether the

                                                  10
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 15 of 38




I.     THE SAFE HARBOR BARS THE LITIGATION TRUSTEE’S FRAUDULENT
       CONVEYANCE CLAIMS

       The Litigation Trustee asserts constructive and intentional fraudulent conveyance claims

pursuant to Section 544 of the Bankruptcy Code, relying on Section 544(b)’s incorporation of state

law. All of these fraudulent conveyance claims—both intentional and constructive—are subject

to Section 546(e)’s safe harbor defense. Section 546(e) provides, in relevant part:

               Notwithstanding section[] 544 . . . of this title, the trustee may not
               avoid a transfer that is a . . . settlement payment . . . made by or to
               (or for the benefit of) a . . . financial institution . . . or that is a
               transfer made by or to (or for the benefit of) a . . . financial
               institution . . . in connection with a securities contract . . . that is
               made before the commencement of the case, except under section
               548(a)(1)(A) of this title.

11 U.S.C. § 546(e). As relevant here, the safe harbor applies where two requirements are met:

(1) there is a qualifying transfer, i.e., either a “settlement payment” or a “transfer made . . . in

connection with a securities contract,” and (2) the qualifying transfer was “made by or to (or for

the benefit of)” a covered entity, including a “financial institution.”13 See 11 U.S.C. § 546(e).

       As demonstrated below, Nine West’s payments to the Public Shareholder Defendants for

their common shares in the Merger totaling $1.105 billion (the “Public Shareholder Payments”)

fall squarely within Section 546(e)’s safe harbor because (1) those payments were both “settlement




Bankruptcy Code’s safe harbor bars Plaintiffs’ fraudulent conveyance claims is a question of
federal law. Accordingly, the Second Circuit’s decision in Tribune is controlling.
13
        The safe harbor of Section 546(e) applies to all fraudulent transfer claims, with the sole
exception of intentional fraudulent transfer claims brought under Section 548(a)(1)(A). See 11
U.S.C. § 546(e). The Litigation Trustee, however, does not assert intentional fraudulent transfer
claims under Section 548(a)(1)(A). Nor could he. Claims under Section 548(a)(1)(A) may be
brought only as to transfers made within two years prior to the bankruptcy. See 11 U.S.C. §
548(a)(1)(A). The transfers at issue here occurred nearly four years before Nine West filed for
bankruptcy. See Compl. ¶¶ 1, 7. Accordingly, unlike in Tribune, where the safe harbor applied
only to the constructive fraudulent transfer claims (and not to the intentional fraudulent transfer
claims pled under Section 548(a)(1)(A)), here, the safe harbor applies to both the constructive and
the intentional fraudulent transfer claims in these Actions brought pursuant to Section 544 and
pled under state law. See Bos. Generating, 2020 WL 3286207, at *25-26.

                                                 11
          Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 16 of 38




payments” and “transfer[s]” made “in connection with a securities contract,” and (2) they were

made “by” Nine West, which qualifies as a “financial institution” under the statutory definition.

11 U.S.C. § 546(e). Accordingly, the Litigation Trustee “may not avoid” these payments, id., and

his fraudulent transfer claims as against the Public Shareholder Defendants are barred as a matter

of law.

          A.     The Public Shareholder Payments Were Both Transfers Made “In Connection
                 With A Securities Contract” And “Settlement Payments”

          The Public Shareholder Payments were both “transfers in connection with a securities

contract,” and “settlement payments,” thus satisfying the first of Section 546(e)’s two

requirements.

          The Public Shareholder Payments qualify as transfers made “in connection with a securities

contract,” namely, the Merger Agreement. Section 741 of the Bankruptcy Code defines “securities

contract” broadly to include contracts “for the purchase, sale, or loan of a security . . . including

any repurchase . . . transaction on any such security,” as well as “any other agreement or transaction

that is similar” to the foregoing. 11 U.S.C. § 741(7)(A)(i), (vii). In Tribune II, the Second Circuit

had “no trouble concluding, based on Section 741(7)’s plain language, that all of the payments at

issue . . . were ‘in connection with a securities contract,’” because they all involved either the

purchase or redemption of Tribune Company’s stock from its public shareholders, including

pursuant to a merger agreement.14 946 F.3d at 79-81.




14
         In so holding, the Second Circuit cited to its Madoff decision, which recognized the
“extraordinary breadth” of the securities contract definition. See Tribune, 946 F.3d at 81 (citing
In re Bernard L. Madoff Inv. Sec. LLC, 773 F.3d 411, 417 (2d Cir. 2014)). In Madoff, the Second
Circuit noted that while the Bankruptcy Code does not define “purchase” or “sale,” the securities
law definitions of those terms “include any contract to buy, purchase, or otherwise acquire . . . [or]
to sell or otherwise dispose of a security.” Id. at 418 (emphasis in original).

                                                 12
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 17 of 38




        The same is true here. All of the Public Shareholder Payments were made “in connection

with” the Merger Agreement, and, just as in Tribune, that contract involved the purchase of stock

from the Public Shareholder Defendants. This is all that is required to establish that the Public

Shareholder Payments were made “in connection with a securities contract.” See Tribune II, 946

F.3d at 79-81; see also Madoff, 773 F.3d at 418 (noting that the “expansive[]” definition of

“securities contract” “is broadened even further because § 546(e) also protects a transfer that is ‘in

connection’ with a securities contract”).

        Moreover, while the first requirement of Section 546(e) is met by the “securities contract”

element alone, the Public Shareholder Payments were also “settlement payments.”                     The

Bankruptcy Code defines a “settlement payment” to include a “preliminary,” “interim,” “partial”

or “final” “settlement payment,” or any “other similar payment commonly used in the securities

trade.” 11 U.S.C. § 741(8). The Second Circuit has emphasized the “breadth” of this definition

and has construed a “settlement payment” to include essentially any “transfer of cash or securities

made to complete [a] securities transaction.” Enron Creditors Recovery v. Alfa, S.A.B. de C.V.,

651 F.3d 329, 334–35 (2d Cir. 2011). The Public Shareholder Payments were plainly “transfer[s]

of cash . . . made to complete [a] securities transaction”—namely, purchases of stock from Jones

Group’s public shareholders—and thus fall within this definition. See Tribune I, 2019 WL

1771786, at *8 (“There is no dispute that the transfers at issue here are . . . ‘settlement payments.’”).

        B.      The Public Shareholder Payments Were “Made By Or To (Or For the Benefit
                Of)” A “Financial Institution”

        The challenged payments also meet the second requirement for safe harbor protection,

because they were “made by or to (or for the benefit of)” a type of entity specified in Section

546(e), namely a “financial institution.” Section 101(22) of the Bankruptcy Code defines a

“financial institution” as, in relevant part:




                                                   13
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 18 of 38




               [A]n entity that is a commercial or savings bank . . . and, when any
               such . . . entity is acting as agent or custodian for a customer
               (whether or not a ‘customer’, as defined in section 741) in
               connection with a securities contract (as defined in section 741)
               such customer.

11 U.S.C. § 101(22)(A).

       As set forth below, all the Public Shareholder Payments were “made by or to (or for the

benefit of)” a financial institution. The payments were made “by” Nine West, which was a

“customer” of Wells Fargo, a “commercial bank” that acted as Nine West’s “agent” in connection

with the Merger Agreement, a “securities contract.” Thus, Nine West was a “financial institution.”

               1.     Nine West Qualifies As A “Financial Institution” Under The Statutory
                      Definition

       The Bankruptcy Code defines a “financial institution” to include not only a “commercial

or savings bank” but also a “customer” of such a bank that “is acting as agent” for the customer

“in connection with a securities contract.” 11 U.S.C. § 101(22)(A). In Tribune II, the Second

Circuit held, in affirming dismissal at the pleading stage, that the LBO transaction documents

established that Tribune Company qualified as a “financial institution” within the meaning of

Section 546(e) because it was a “customer” of a financial institution—Computershare, a “bank”

and “trust company”— and Computershare acted as Tribune Company’s agent in connection with

the LBO at issue in that case. 946 F.3d at 80; see also Bos. Generating, 2020 WL 3286207, at

*34-36 (applying identical reasoning). The same analysis applies here.

       The allegations in the Complaint, together with transaction documents integral to the

Complaint, establish that Nine West qualifies as a “financial institution” under Section 101(22)(A)

because, during the Merger, Nine West was a “customer” of Wells Fargo, a commercial bank, and

Wells Fargo acted as Nine West’s “agent” in the Merger.




                                                14
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 19 of 38




                       (a)    Wells Fargo Is a Commercial Bank

       Wells Fargo Bank, National Association, the paying agent in the Merger, plainly qualifies

as “a commercial or savings bank.” See Office of Comptroller of the Currency, National Banks

Active As of 5/31/2020, at https://www.occ.treas.gov/topics/charters-and-licensing/financial-

institution-lists/national-by-name.pdf (listing “Wells Fargo Bank, National Association”).15

                       (b)    Nine West Was Wells Fargo’s “Customer”

       Section 101(22)(A) does not define “customer,” so that term must be given its “ordinary

meaning,” which includes “someone who buys goods or services” or “a person . . . for whom a

bank has agreed to collect items.” See Tribune II, 946 F.3d at 78-79. In Tribune II, the Second

Circuit concluded that Tribune Company was Computershare’s “customer” in the LBO for

purposes of the safe harbor because Computershare performed “several services on Tribune

[Company]’s behalf,” such as “receiv[ing] and h[olding] Tribune [Company]’s deposit of the

aggregate purchase price for the shares,” and “pa[ying] the tendering shareholders.” Id. at 78.

       Likewise, here, Nine West hired Wells Fargo to perform these same types of services,

including receiving Nine West’s “deposit [of] cash in immediately available funds . . . sufficient

to pay the Merger Consideration”; sending a “Letter of Transmittal” to each public shareholder

advising them “of the terms of . . . conversion and the procedure for surrendering [their shares] to

[Wells Fargo]”; and paying the Merger consideration to the shareholders in exchange for their

shares. See Paying Agent Agreement §§ 1.4, 2.1, 2.4; see also Merger Agreement § 4.2(a), (b).

       Thus, just as in Tribune, Nine West was Wells Fargo’s “customer” in connection with the

Merger, because “[Wells Fargo] agreed to collect items for [Nine West] by receiving the tendered




15
        This Court may take judicial notice of the OCC’s list of national banks, just as the Second
Circuit took judicial notice of the OCC’s list in concluding that Computershare was a bank. See
Tribune II, 946 F.3d at 78, 80.

                                                15
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 20 of 38




shares . . . and [Nine West] bought [Wells Fargo’s] services by retaining [Wells Fargo] to act as

Depositary.” Tribune II, 946 F.3d at 79; see also Tribune I, 2019 WL 1771786, at *10 (“Tribune

engaged the [Computershare’s] services as depositary in exchange for a fee. SEC filings indicate

that [Computershare] was retained by Tribune to ‘act as Depositary in connect with the Tender

Offer’ at Step One.     It was a ‘purchaser’ of [Computershare’s] ‘services.’        Tribune was

[Computershare’s] customer in connection with the LBO transactions at issue here.”).

                      (c)     Wells Fargo, the “Paying Agent,” Was an Agent

       Just as Nine West was plainly Wells Fargo’s customer, “[i]t is likewise plain that [Wells

Fargo] was [Nine West’s] agent.” Tribune II, 946 F.3d at 79. Indeed, the contract between Wells

Fargo and Nine West was denominated “Paying Agent Agreement.” The first page of that Paying

Agent Agreement could not be more explicit:

               WHEREAS, the Surviving Corporation [Jones Group] desires that
               the Paying Agent act as its special agent for the purpose of
               distributing the Merger Consideration to the holders of Common
               Shares (other than Excluded Shares and Restricted Shares) entitled
               to payment thereon pursuant to the Merger Agreement;

Paying Agent Agreement at 1. As with Computershare in Tribune, “[Wells Fargo] was entrusted

with [a billion] dollars of [Nine West] cash and was tasked with making payments on [Nine

West’s] behalf to Shareholders upon the [surrender] of their stock certificates to [Wells Fargo].”

Tribune I, 2019 WL 1771786, at *11. In doing so, Wells Fargo was not acting as a principal for

its own account; it was acting as agent for Nine West, the principal purchasing the stock from the

Public Shareholders. As Judge Cote held, “[t]his is a paradigmatic principal-agent relationship.”

Id.

       In Tribune II, in the absence of a statutory definition of agency, the Second Circuit looked

to common law, where “[e]stablishment of an agency relationship requires” only “(1) the

principal’s manifestation of intent to grant authority to the agent,” “(2) agreement by the agent,”



                                                16
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 21 of 38




and (3) “the principal[’s] . . . mainten[ance] [of] control over key aspects of the undertaking.” See

946 F.3d at 79. Each of these three elements is satisfied here.

       First, Nine West “manifested its intent to grant authority” to Wells Fargo as an agent by

entering into a written “Paying Agent Agreement” that expressly provided that Wells Fargo would

act as Nine West’s “special agent” in connection with the Merger, and pursuant to which Nine

West “deposit[ed] the aggregate purchase price for the shares with [Wells Fargo] and entrust[ed]

[Wells Fargo] to pay the []shareholders.” Tribune II, 946 F.3d at 79; see also Paying Agent

Agreement § 1.4 (providing that Nine West “shall deposit with the Paying Agent, in trust for the

benefit of Shareholders,” cash “sufficient to pay the Merger Consideration,” which “shall not be

used for any other purpose.”).

       Second, Wells Fargo manifested its assent to the agency relationship by entering into the

Paying Agent Agreement under which it was appointed as “special agent” and then by accepting

the Merger funds and effectuating the transaction by sending letters of transmittal to shareholders,

and paying shareholders the Merger consideration in return for their shares. See Tribune II, 946

F.3d at 80 (“Computershare, in turn, manifested its assent by accepting the funds and effectuating

the transaction.”); see also Paying Agent Agreement §§ 1.4, 2.1, 2.4, 2.9; Merger Agreement §

4.2.

       Third, Wells Fargo remained subject to Nine West’s—its principal’s—control over “key

aspects of the undertaking.” Tribune II, 946 F.3d at 80. The Paying Agent Agreement establishes

that at each step in the process—in receiving funds from Nine West, in sending letters of

transmittal, in reviewing irregularities in letters of transmittal returned by shareholders, in paying




                                                 17
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 22 of 38




shareholders, and in canceling shareholders’ shares—Wells Fargo remained subject to Nine

West’s control. For example, the Paying Agent Agreement provided that:16

               Wells Fargo “agrees that it will not release or pay any funds . . .
                unless and until [Nine West] has notified” Wells Fargo that the
                Merger has closed (§ 1.4);

               The letter of transmittal sent by Wells Fargo was required to be “in
                substantially the form” as agreed to by Nine West as attached to the
                Paying Agent Agreement (§ 2.1);

               Wells Fargo may waive irregularities in letters of transmittal
                returned by shareholders “after review of the irregularity with [Nine
                West]” and “after approval in writing” by Nine West (§ 2.3);

               In lieu of mailing or making a check available for pick-up, Wells
                Fargo “shall, in the alternative, make such payment to a Shareholder
                if so instructed by [Nine West]” (§ 2.4);

               Nine West “instructs and authorizes” Wells Fargo “to cancel . . .
                shares upon delivery” (§ 1.3).

       Nine West’s retention of control over key aspects of the transaction is unsurprising. Nine

West was entrusting Wells Fargo with over a billion dollars of consideration for Jones Group’s

former shareholders. In Tribune II, the Second Circuit found substantively identical language

sufficient to establish the “control” element, and there is no basis for a different result here. See

946 F.3d at 80 (relying on provision that the Tribune Company will be deemed to have accepted

shares for payment “only when, as and if we give oral or written notice to [Computershare] of our

acceptance”).

       In sum, Wells Fargo acted as an agent in connection with the Merger Agreement and, just

as in Tribune, that issue can be determined at the pleading stage. See Tribune II, 946 F.3d at 79-




16
        The Merger Agreement also contemplated that Nine West would retain control in the
transaction in the same manner. See Merger Agreement §§ 4.2(a), 4.2(b), 4.2(e), 4.2(f).

                                                 18
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 23 of 38




80 (“the existence of an agency relationship can be resolved as a matter of law if ‘(1) the facts are

undisputed; or (2) there is but one way for a reasonable jury to interpret them.”).

       The contrary argument Plaintiffs advance in their June 10, 2020 Status Report was

considered and rejected by Judge Cote in Tribune I and the Second Circuit in Tribune II. See Dkt.

No. 10, at 8. In Tribune I, Judge Cote ruled that the complaint, “when read in combination with

documents that are either judicially noticeable or are integral to the complaint, establish[ed] that

[Computershare] was acting as Tribune’s agent” for purposes of the safe harbor. 2019 WL

1771786, at *11. Likewise, in Tribune II, the Second Circuit held that transaction documents

detailing Computershare’s role as agent were properly considered at the pleading stage, and

established that Computershare was Tribune Company’s agent for purposes of the safe harbor

defense. 946 F.3d at 78-80. In so ruling, the Second Circuit rejected the Tribune plaintiffs’

arguments that the existence of an agency relationship presented issues of fact, holding that

plaintiffs did “not present a factual dispute about the content or accuracy of th[e] documents;

instead, [they] only challenge[d] the legal significance of the documents, raising a pure question

of law.”17 Id. at 75 n.5. Likewise, here, there is no dispute about the content or accuracy of the

Paying Agent Agreement and Merger Agreement, and, as in Tribune, “the undisputed facts

establish that [Wells Fargo] was [Nine West’s] agent.” Tribune II, 946 F.3d at 80.




17
        Dismissal of claims at the pleading stage based on a determination that an agency
relationship existed is not unique to Tribune. See, e.g., U.S. Bank Nat’l Ass’n v. BFPRU I, LLC,
230 F. Supp. 3d 253, 270 (S.D.N.Y. 2017) (dismissing claim for contribution against loan servicer
of defendant-lender on the pleadings where the complaint and transaction documents established
“the [loan servicer] acted as the agent of the [defendant-lender] throughout the transaction in
question”); Ames Assocs. v. ABS Partners Real Estate LLC, 2010 WL 890034, at *4 (S.D.N.Y.
Mar. 3, 2010) (dismissing a third party complaint for contribution against the representative of a
plaintiff-property owner that “served as an agent to the plaintiff throughout the transaction in
question, because any culpable conduct of the [representative] would be attributable to the plaintiff
through agency principles”).

                                                 19
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 24 of 38




       The Litigation Trustee cannot rescue his claims by pleading the naked conclusion that

Wells Fargo acted as a “non-agent contractor that performed the ministerial function of processing

share certificates and cash, and whose rights and obligations were governed solely by contract.”

Compl. ¶ 134. Placing a “non-agent” label on Wells Fargo is a pure conclusion of law that is

entitled to no weight in response to a Rule 12(b)(6) motion to dismiss. See, e.g., Youssef v.

Halcrow, Inc., 504 F. App’x 5, 6 (2d Cir. 2012) (affirming dismissal of complaint where plaintiff’s

allegation that he was the “sole owner” of an engineering design was a “legal conclusion[ ]

masquerading as [a] factual conclusion[ ], which is insufficient to defeat a motion to dismiss”).

Moreover, as set forth above, the Paying Agent Agreement and Merger Agreement on which

Plaintiffs’ allegations rely unambiguously establish the agency relationship, conclusively

demonstrating that Plaintiffs’ legal conclusion is unsupportable. See Paying Agent Agreement at

2; Merger Agreement § 4.2. At the pleading stage, the Paying Agent Agreement and Merger

Agreement, which are integral to the Complaint, control over Plaintiffs’ conclusory and self-

serving allegations. See 2002 Lawrence R. Buchalter Alaska Tr. v. Philadelphia Fin. Life Assur.

Co., 96 F. Supp. 3d 182, 199 (S.D.N.Y. 2015) (“If a document relied on in the complaint

contradicts allegations in the complaint, the document, not the allegations, control.”).

       Finally, even if Plaintiffs’ conclusory allegations as to Wells Fargo’s role were credited,

they are either irrelevant to or confirm—rather than controvert—a principal-agent relationship.

For example, Plaintiffs allege that Wells Fargo “performed [a] ministerial function,” Compl. ¶

134, but nothing in agency law requires that an agent perform only “non-ministerial” functions. A

bank teller, a cashier at a retail store, or a toll collector performs functions that Plaintiffs might

similarly label “ministerial”; nonetheless, each unquestionably acts as an agent for the bank, store

or governmental body on whose behalf he or she handles funds. Indeed, a dictionary definition of

“ministerial” is “acting or active as an agent.”       Ministerial, Miriam-Webster, available at


                                                 20
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 25 of 38




https://www.merriam-webster.com/dictionary/ministerial (last visited June 27, 2020). Likewise,

Plaintiffs’ allegation that Wells Fargo’s role was governed “solely by [the] contract” is no

impediment to an agency relationship, but rather supports it. Compl. ¶ 134. Mutual consent of

the principal and agent is an element of an agency relationship, and the existence of a written

agreement in which the principal appoints the agent—and the agent accepts that role—is the best

evidence of that consent. See Tribune II, 946 F.3d at 79 (mutual consent required to create agency

relationship). Moreover, as set forth above, nothing about the requirements for an agency

relationship means that the agency relationship must be governed by something other than a

contract that satisfies those elements. In Tribune, Computershare’s rights and duties were also set

forth in a contract between it and the principal (Tribune Company), and it too engaged in what

Plaintiffs would label as the “ministerial” task of processing billions of dollars in cash and stock.

Nonetheless, both the Second Circuit and the District Court held at the motion to dismiss stage

that Computershare acted as the agent of Tribune Company.

                       (d)     Wells Fargo, as Paying Agent, Was Acting “In Connection With
                               a Securities Contract”

       Finally, it is beyond dispute that Wells Fargo was acting “in connection with a securities

contract”—the Merger Agreement. As explained above, see sec. I.A, supra, the Merger

Agreement qualified as a “securities contract.” The Second Circuit has stressed that the “in

connection with” test under the safe harbor sets a “low bar,” merely requiring that a transfer be

“related to or associated with the securities contract” in some way. Madoff, 773 F.3d at 421-22.

That low bar is easily met here. Indeed, the Paying Agent Agreement expressly states that Wells

Fargo is to “act as [Nine West’s] special agent for the purpose of distributing the Merger

Consideration to the holders of Common Shares . . . entitled to payment thereon pursuant to the

Merger Agreement.” Paying Agent Agreement at 2.




                                                 21
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 26 of 38




       In sum, (1) the Public Shareholder Payments were transfers made “in connection with” the

Merger Agreement or “settlement payments”, and (2) Nine West qualifies as a “financial

institution” with respect to the Public Shareholder Payments, because Wells Fargo is a financial

institution, Nine West was a customer of Wells Fargo, and Wells Fargo acted as Nine West’s agent

in connection with the Merger Agreement. As a result, Section 546(e)’s safe harbor extends to—

and forecloses—all of the Litigation Trustee’s constructive and intentional fraudulent conveyance

claims asserted against the Public Shareholder Defendants.

               2.      The Public Shareholder Defendants Registered Under The 1940 Act
                       Separately Qualify As “Financial Institutions” Subject To Safe Harbor
                       Protection

       In addition to Nine West’s status as a “financial institution,” 82 of the Public Shareholder

Defendants are registered under the 1940 Act, and thus themselves separately qualify as “financial

institutions.”18 See Devore Decl., ⁋ 5.

       The definition of “financial institution” in Section 101(22)(B) of the Bankruptcy Code

includes “in connection with a securities contract … an investment company registered under the

Investment Company Act of 1940.” See 11 U.S.C. § 101(22)(B). As set forth in Appendix A and

the declaration accompanying this motion to dismiss, at least 82 of the Public Shareholder

Defendants were registered under the 1940 Act at the time of the Merger.19 See Appendix A; see

also Devore Decl., ⁋ 5 & Exs. C through WW.



18
        Only the Public Shareholder Defendants listed in Appendix A to this memorandum join
this Section I.B.2 of the argument. All rights are expressly reserved to assert this defense on behalf
of additional shareholders not set forth in Appendix A, including because Plaintiffs have
improperly named as defendants investment advisors of funds registered under the 1940 Act,
which funds are also subject to this defense.
19
        The Court may take judicial notice of Form N-CSRs and Form-CSRSs filed with the SEC.
See Paulsen v. Stifel, Nicolaus & Co., 2019 WL 2415213, at *3 (S.D.N.Y. June 4, 2019) (collecting
cases and noting “[c]ourts in this Circuit have routinely taken notice of public disclosure
documents filed with the SEC that are proffered as part of motion to dismiss.”); Citadel Equity
Fund Ltd. v. Aquila, Inc., 168 F. App’x 474, 476 (2d Cir. 2006) (affirming dismissal of complaint

                                                 22
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 27 of 38




       The payments to those Public Shareholder Defendants, which allegedly totaled over $338

million, were made “in connection with a securities contract” because they, too, were made

pursuant to the Merger Agreement. See sec. I.A, supra. As such, these Public Shareholder

Defendants fall squarely within the definition of “financial institutions” under the plain language

of Section 101(22)(B), and are thereby independently protected by the safe harbor, regardless of

whether Wells Fargo acted as an “agent” in the Merger.20

       It is unsurprising that Congress provided a specific definition of “financial institution” for

1940 Act funds to further preclude these types of claims under the safe harbor. The shareholder

payments to mutual funds—which have their own investors—were made six years ago. Given the

typically high degree of turnover of investors in any given mutual fund, Plaintiffs are in reality

seeking recovery of proceeds from many mutual fund investors that were not even invested at the

time the mutual funds received the proceeds, and thus received no benefit. These circumstances

not only underscore the importance of the safe harbor generally, but also why Congress provided

a specific definition of “financial institution” for 1940 Act Funds for purposes of the safe harbor.

II.    THE INDENTURE TRUSTEE’S STATE LAW FRAUDULENT CONVEYANCE
       CLAIMS ARE PREEMPTED

       In addition to the Litigation Trustee’s assertion of state law fraudulent conveyance claims

under Section 544 of the Bankruptcy Code, the Indenture Trustee also asserts such state law

fraudulent conveyance claims against the same Public Shareholder Defendants. However, unlike

the Litigation Trustee, the Indenture Trustee’s fraudulent conveyance claims are brought solely




and holding that “judicial notice of a public filing was properly within the court’s discretion on a
motion to dismiss”).
20
       Certain Public Shareholder Defendants also may have been “financial participants,”
“financial institutions” under Section 101(22)(A) of the Bankruptcy Code, or another category of
entity entitled to protection under the Section 546(e) safe-harbor. The Public Shareholder
Defendants reserve all rights to raise such a defense at a later stage of this proceeding to the extent
necessary.

                                                  23
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 28 of 38




under state law as a state-law creditor, without invoking Section 544 of the Bankruptcy Code. The

only reason the Indenture Trustee brought these claims is to attempt to circumvent the safe harbor,

which by its express terms, applies to a “trustee” invoking powers under Section 544 or another

provision of the Bankruptcy Code. 11 U.S.C. § 546(e).

       The Second Circuit, however, rejected this same attempted end-run around the safe harbor

in Tribune II, holding that Section 546(e) impliedly preempts state law constructive fraudulent

conveyance claims asserted by individual creditors that would be barred by the safe harbor if

brought by a bankruptcy trustee.       In so ruling, the Second Circuit observed that “[e]very

congressional purpose reflected in Section 546(e), however narrow or broad, is in conflict with

[the indenture trustees’ contrary] legal theory.” 946 F.3d at 90. The Second Circuit reasoned that

“[u]nwinding settled securities transactions by claims such as [the indenture trustee’s, as state law

creditors] would seriously undermine − a substantial understatement − markets in which certainty,

speed, finality, and stability are necessary to attract capital.” Id. The Second Circuit therefore

held that permitting indenture trustees, as state law creditors, to pursue claims the bankruptcy

trustee was precluded from bringing under Section 546(e) would be “a policy in a fruitless search

of a logical rationale” and contrary to Congressional intent. See id. at 91, 94-96. Thus, these

claims were barred by the implied preemption doctrine. See id. at 97.

       Thus, Tribune II forecloses the Indenture Trustee’s attempt to use state law to accomplish

precisely what Section 546(e) expressly forbids as a matter of federal law. Accordingly, the state

law fraudulent conveyance claims asserted by the Indenture Trustee against the Public Shareholder

Defendants are preempted by Section 546(e)’s safe harbor and must, too, be dismissed.




                                                 24
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 29 of 38




                                          CONCLUSION

       For the foregoing reasons, the Public Shareholder Defendants respectfully request that the

Court dismiss the Complaints as against them and grant such other relief as is just and proper.

Dismissal should be with prejudice given, as set forth above, Plaintiffs’ claims as against the Public

Shareholder Defendants suffer from inherent and irreparable defects under binding Second Circuit

precedent. See Onel v. Top Ships, Inc., 806 F. App’x 64, 69 (2d Cir. 2020) (affirming dismissal

with prejudice where “any amendment would be futile” because “the flaw in Plaintiffs’ claim . . .

could not be readily remedied via amendment”).



                                  [remainder of page intentionally blank]




                                                 25
       Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 30 of 38




Dated: June 29, 2020

Respectfully submitted,

/s/ Gregg L. Weiner
Gregg L. Weiner
Andrew G. Devore
Adam M. Harris
Christian Reigstad
Ani-Rae Lovell
ROPES & GRAY LLP
1211 Avenue of the Americas
New York, New York 10036
(212) 596-9000
gregg.weiner@ropesgray.com
andrew.devore@ropesgray.com
adam.harris@ropesgray.com

Liaison Counsel for Public Shareholder Defendants

Counsel for Defendants identified as Allianz
Global Investors of America LP; Blackrock MSCI
USA Small Cap Equity Index Fund; Brighthouse
Funds Trust II f/k/a Brighthouse Funds Trust Met-
Series; Columbia Management Investment
Advisers LLC; Columbia Multimanager
Alternative Strategies Fund; Diversified Alpha
Group Trust; DWS Investment Management
Americas, Inc. f/k/a Deutsche Asset Management;
DWS Small Cap Index VIP; Extended Equity
Market Fund a/k/a Blackrock Institutional Trust
Company, N.A. Extended Equity Market Fund;
Extended Equity Market Master Fund B; FIAM
LLC a/k/a Fidelity Institutional Asset Management
f/k/a Pyramis Global Advisors; Fidelity Asset
Allocation Currency Neutral Private Pool; Fidelity
Asset Allocation Private Pool; Fidelity Balanced
Currency Neutral Private Pool; Fidelity Balanced
Income Currency Neutral Private Pool; Fidelity
Balanced Income Private Pool; Fidelity Balanced
Private Pool; Fidelity Concord Street Trust -
Fidelity Extended Market Index Fund; Fidelity
Concord Street Trust - Fidelity Total Market Index
Fund; Fidelity Income Allocation Fund f/k/a
Fidelity Monthly High Income Fund; Fidelity
Investments; Fidelity Investments Charitable Gift
Fund; Fidelity Monthly Income Fund; Fidelity
Northstar Fund; Fidelity Small Cap Index Fund;

                                              26
       Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 31 of 38




Fidelity Total Market Index Fund; FlexShares
Morningstar US Market Factor Tilt Index Fund;
Geode Diversified Fund, a Segregated Account of
Geode Capital Master Fund Ltd. f/k/a GDF1,a
Segregated Account of Geode Capital Master Fund
Ltd.; iShares Europe; iShares Morningstar Small-
Cap Value ETF; iShares MSCI USA Small Cap
UCITS ETF; iShares Russell 2000 ETF; iShares
Russell 2000 Value ETF; iShares Russell 3000
ETF; JNL/DFA U.S. Small Cap Fund c/o Jackson
National Asset Management LLC; Master Small
Cap Index Series of Quantitative Master Series
LLC a/k/a iShares Russell 2000; MSCI U.S. IMI
Index Fund B2 a/k/a Blackrock MSCI U.S. IMI
Index Fund B2; Northern Small Cap Core Fund;
Northern Small Cap Value Fund; Northern Small
Cap Index Fund; Oppenheimer Global Multi
Strategies Fund; Pacific Select Fund – PD Small-
Cap Value Index Portfolio; Pacific Select Fund –
Small-Cap Equity Portfolio; Pacific Select Fund –
Small-Cap Index Portfolio; Pentwater Capital
Management LP; Principal Funds, Inc. (Global
Multi-Strategy Fund); Principal Funds, Inc.
(SmallCap Value Fund II); Principal Variable
Contracts Funds, Inc. (SmallCap Value Account I);
ProShares Trust (ProShares Merger ETF); Russell
2000 Alpha Tilts Fund B; Russell 2000 Index
Fund; Russell 2000 Index Non-Lendable Fund
a/k/a Blackrock Russell 2000 Index Non-Lendable
Fund; Russell 2000 Value Fund B; Russell 2500
Index Fund a/k/a iShares Russell Small/Mid-Cap
Index Fund; Russell 3000 Index Fund a/k/a
iShares Total U.S. Stock Market Index Fund;
Russell 3000 Index Non-Lendable Fund; U.S.
Equity Market Fund; U.S. Equity Market Fund B;
Vanguard Index Funds (Vanguard Extended
Market Index Fund); Vanguard Index Funds
(Vanguard Small-Cap Index Fund); Vanguard
Index Funds (Vanguard Small-Cap Value Index
Fund); Vanguard Index Funds (Vanguard Total
Stock Market Index Fund); Vanguard Institutional
Index Funds (Vanguard Institutional Total Stock
Market Index Fund); Vanguard Institutional Total
Stock Market Index Trust; Vanguard International
Equity Index Funds (Vanguard Total World Stock
Index Fund); Vanguard Russell 2000 Value Index
Trust; Vanguard Scottsdale Funds (Vanguard
Russell 2000 Index Fund); Vanguard Scottsdale

                                             27
       Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 32 of 38




Funds (Vanguard Russell 2000 Value Index Fund);
Vanguard Valley Forge Funds (Vanguard
Balanced Index Fund); and Vanguard World Fund
(Vanguard Consumer Discretionary Index Fund)

I certify that each of the other signatories to this memorandum of law has agreed to the form and
substance and that I have their consent to submit this memorandum of law electronically.

 /s/ Philip D. Anker                                /s/ Marissa Parker
 Philip D. Anker                                    Marissa Parker
 Ross E. Firsenbaum                                 Keith R. Dutill, pro hac vice forthcoming
 WILMER CUTLER PICKERING                            Joseph T. Kelleher, pro hac vice
     HALE AND DORR LLP                              forthcoming
 7 World Trade Center                               Chelsea A. Biemiller, pro hac vice
 250 Greenwich Street                               forthcoming
 New York, New York 10007                           STRADLEY RONON STEVENS & YOUNG,
 (t) (212) 230-8800                                 LLP
 (f) (212) 230-8888                                 2005 Market Street, Suite 2600
 philip.anker@wilmerhale.com                        Philadelphia, PA 19103
 ross.firsenbaum@wilmerhale.com                     (215) 564-8000
                                                    mparker@stradley.com
 Attorneys for Defendants AQR Absolute Return       kdutill@stradley.com
 Master Account, L.P.; AQR DELTA Master             jkelleher@stradley.com
 Account, L.P.; AQR DELTA Sapphire Fund,            cbiemiller@stradley.com
 L.P.; AQR DELTA XN Master Account, L.P.;
 AQR Funds – AQR Diversified Arbitrage Fund         Counsel for Defendants identified as:
 (incorrectly sued as “AQR Funds (AQR               DFA Investment Dimensions Group Inc.
 Diversified Arbitrage Fund)”); AQR Funds—          U.S. Core Equity 1 Portfolio; DFA
 AQR Multi-Strategy Alternative Fund                Investment Dimensions Group Inc. U.S.
 (incorrectly sued as “AQR Funds (AQR Multi-        Core Equity 2 Portfolio; DFA Investment
 Strategy Alternative Fund)”); CNH Master           Dimensions Group Inc. U.S. Micro Cap
 Account, L.P.; CNH Opportunistic Premium           Portfolio; DFA Investment Dimensions
 Offshore Fund, L.P.; Gardner Lewis Event           Group Inc. U.S. Small Cap Portfolio; DFA
 Driven Fund, L.P.; Gardner Lewis Merger            Investment Dimensions Group Inc. U.S.
 Arbitrage Fund, L.P.; Gardner Lewis Merger         Small Cap Value Portfolio; DFA
 Arbitrage Fund II, L.P.; HBK Master Fund L.P.;     Investment Dimensions Group Inc. U.S.
 HBK Quantitative Strategies Master Fund L.P.;      Targeted Value Portfolio, a/k/a Nationwide
 State Street Global Advisors Trust Company         U.S. Targeted Value Strategy; Dimensional
 (incorrectly sued as “State Street Global          Funds plc Global Targeted Value Fund;
 Advisors”); State Street Russell 1000® Value       Dimensional Funds plc U.S. Small
 Index Non-Lending Common Trust Fund                Companies Fund, a/k/a Irish U.S. Small
 (incorrectly sued as “State Street Global          Cap Fund; DFA Australia Limited Global
 Advisors Russell 1000 Value Fund CTF”); State      Core Equity Trust; DFA Investment
 Street Russell 2000® Index Non-Lending Fund        Dimensions Group Inc. T.A. U.S. Core
 (incorrectly sued as “State Street Global          Equity 2 Portfolio 2; DFA Investment
 Advisors Russell 2000 Index Fund”); State          Dimensions Group Inc. Tax-Managed U.S.
 Street Russell 2000® Value Index Non-Lending       Small Cap Portfolio; DFA Investment
 Common Trust Fund (incorrectly sued as “State      Dimensions Group Inc. Tax-Managed U.S.

                                               28
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 33 of 38




 Street Global Advisors Russell 2000 Value Fund        Targeted Value Portfolio; DFA Investment
 CTF”); State Street Russell 3000® Index Non-          Dimensions Group Inc. U.S. Social Core
 Lending Fund (incorrectly sued as “State Street       Equity 2 Portfolio; DFA Investment
 Global Advisors Russell 3000 Index Fund”);            Dimensions Group Inc. U.S. Vector Equity
 State Street Russell 3000® Index Non-Lending          Portfolio; DFA Investment Trust Company
 Common Trust Fund (incorrectly sued as “State         Tax-Managed U.S. Marketwide Value
 Street Global Advisors Russell 3000 Index Fund        Series; DFA U.S. Core Equity Fund; DFA
 CTF”); State Street Russell All Cap® Index            U.S. Vector Equity Fund; Micro Cap
 Securities Lending Series Fund Class I                Subtrust; Small Cap Value Subtrust; Tax-
 (incorrectly sued as “State Street Global             Managed U.S. Equity Series; U.S. Small
 Advisors Russell 3000 Index Fund SL Ser A”);          Cap Subtrust; Nationwide Mutual Funds
 State Street Russell Small/Mid Cap® Index             (Nationwide Small Cap Index Fund);
 Securities Lending Series Fund Class I                Nationwide Mutual Funds (Nationwide
 (incorrectly sued as “State Street Global             U.S. Small Cap Value Fund); Nationwide
 Advisors Russell Small Cap Fund Complete S/L          Variable Insurance Trust (NVIT Multi-
 A”); State Street Russell Small Cap                   Manager Small Cap Value Fund); and
 Completeness® Index Non-Lending Fund                  Nationwide Variable Insurance Trust
 (incorrectly sued as “State Street Global             (NVIT Small Cap Index Fund)
 Advisors Russell Special Small Company
 Fund”); State Street Russell Small Cap
 Completeness® Index Non-Lending Common                /s/ Eric B. Fisher
 Trust Fund (incorrectly sued as “State Street         Eric B. Fisher
 Global Advisors Russell Special Small Company         Gregory C. Pruden
 Fund CTF”); State Street U.S. Extended Market         BINDER & SCHWARTZ LLP
 Index Securities Lending Fund (incorrectly sued       366 Madison Avenue, 6th Floor
 as “State Street Global Advisors U.S. Extended        New York, NY 10017
 Market Index Fund a/k/a U.S. Extended Market          Tel: (212) 510-7008
 Fund SL”); Susquehanna International Group            Fax: (212) 510-7299
 LLP; the purported defendant sued as                  efisher@binderschwartz.com
 “JPMorgan Systematic Alpha Fund”; the                 gpruden@binderschwartz.com
 purported defendant sued as “State Street Bank
 MAYA Account Holder”; and the purported               Counsel for Defendants Advanced Series
 defendant sued as “State Street Global Advisors       Trust Academic Strategies Asset Allocation
 Total ETF”21                                          Portfolio, Advanced Series Trust Small Cap
                                                       Value Portfolio, Defendant NJ-3, Prudential
                                                       Financial, Inc. (The Prudential Insurance
                                                       Company of America), Prudential
                                                       Retirement Insurance & Annuity Co.,
                                                       Quantitative Management Associates LLC,
                                                       and PGIM QMA Small-Cap Value Fund




21
        “JPMorgan Systematic Alpha Fund,” “State Street Bank MAYA Account Holder,” and
“State Street Global Advisors Total ETF,” each of which Plaintiffs allege is a defendant in this
consolidated multidistrict litigation, are not existing legal entities and therefore cannot be served
with process, and reserve all service-related and other defenses.

                                                 29
      Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 34 of 38




/s/ Michael S. Doluisio                          /s/ John E. Schreiber
Michael S. Doluisio                              John E. Schreiber
DECHERT LLP                                      Rolf S. Woolner
2929 Arch Street                                 John S. Tschirgi
Philadelphia, PA 19104                           WINSTON & STRAWN LLP
(215) 994-2325                                   333 S. Grand Avenue
                                                 Los Angeles, CA 90071-1543
Joshua D. N. Hess                                (213) 615-1700
DECHERT LLP
1900 K Street, NW                                Counsel for Defendant Research Affiliates
Washington, DC 20006                             Equity US Large, L.P. f/k/a Enhanced Rafi
(202) 261-3438                                   US Large LP

Brian C. Raphel
Dechert LLP                                      /s/ Robert E. McLaughlin, Sr.
1095 Avenue of the Americas                      Robert E. McLaughlin, Sr.
New York, NY 10036                               David L. Klebanoff
(212) 641-5692                                   GILMAN, MCLAUGHLIN & HANRAHAN
                                                 LLP
Counsel for Defendants Schwab Capital Trust,     101 Merrimac Street, Suite 9601
Schwab Fundamental US Small Company Index        Boston, MA 02114
Fund, Schwab Small-Cap Index Fund, Schwab        (617) 227-9999
Total Stock Market Index Fund, JHVIT Strategic   remsr@gilmac.com
Equity Allocation Trust, John Hancock II         dklebanoff@gilmac.com
Strategic Equity Allocation Small Cap Fund,
JHF II Strategic Equity Allocation Fund, JHVIT   Counsel for Defendant Arbor Place
Small Cap Index Trust, JHVIT Small Cap           Limited Partnership
Opportunities Trust, John Hancock U.S.
Targeted Value Fund, John Hancock U.S.
Targeted Value Trust, Manulife Investment        /s/ Steven D. Jerome
Management (North America) Ltd., Manulife        Steven D. Jerome
Financial, BAM Advisor Services, SA US Small     Emily Gildar Wagner
Company Fund, Transamerica Asset                 SNELL & WILMER LLP
Management, Inc., Variable Annuity Life          One Arizona Center
Insurance Company I – Small Cap Index Fund,      400 E. Van Buren
Variable Annuity Life Insurance Company I –      Phoenix, Arizona 85004-2202
Small Cap Special Values Fund, USAA Extended     (602) 382-6000
Market Index Fund, and Russell US Small Cap      sjerome@swlaw.com
Equity Fund.                                     ewagner@swlaw.com

                                                 Counsel for Defendant The Lincoln
                                                 Foundation dba The Lincoln Institute of
                                                 Land Policy




                                           30
      Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 35 of 38




/s/ Andrew J. Entwistle                         /s/ Michael B. Reynolds
Andrew J. Entwistle                             Michael B. Reynolds
Joshua K. Porter                                Andrew B. Still
ENTWISTLE & CAPPUCCI LLP                        SNELL & WILMER LLP
299 Park Avenue, 20th Floor                     600 Anton Blvd, Suite 1400
New York, New York 10171                        Costa Mesa, California 92626-7689
Tel. (212) 894-7200                             (t) (714) 427- 7000
aentwistle@entwistle-law.com                    (f) (714) 427-7799
jporter@entwistle-law.com                       mreynolds@swlaw.com
                                                astill@swlaw.com
Counsel for The Arbitrage Fund, The Arbitrage
Event-Driven Fund, Gabelli Investor Funds,      Counsel for Defendant California
Inc., Gabelli 787 Fund, Inc., The GDL Fund,     Physicians’ Service dba Blue Shield of
Barington Companies Investors, LLC, Barington   California
Companies Equity Partners, L.P. and Defendant
NY-18
                                                /s/ John A. Mangones
                                                John A. Mangones
/s/ Steven P. Mandell                           GODBOUT LAW PLLC
Steven P. Mandell                               33 Broad St., 11th Floor
Keith E. Allen                                  Boston, MA 02109
MANDELL MENKES LLC                              Tel. (617) 523-6677
1 N. Franklin St., Suite 3600                   Fax (617) 227-3709
Chicago, IL 60606                               john@bjgalaw.com
Tel.: (312) 251-1000
Fax: (312) 251-1010                             Counsel for Defendant Rhumbline Advisers
smandell@mandellmenkes.com                      LP
kallen@mandellmenkes.com

Counsel for Defendants State Farm               /s/ William W. Thorsness
Variable Products Trust – Small Cap             William W. Thorsness
Equity Index Fund and State Farm                Allison B. Hudson
Small Cap Index Fund                            VEDDER PRICE P.C.
                                                222 North LaSalle Street, Suite 2600
                                                Chicago, Illinois 60601
/s/ Bryan J. Wick                               Tel. (312) 609-7595
Bryan J. Wick                                   Fax (312) 609-5005
Noah H. Nadler                                  wthorsness@vedderprice.com
WICK PHILLIPS                                   ahudson@vedderprice.com
3131 McKinney Ave., Suite 100
Dallas, Texas 75204                             Counsel for Defendant HFR Asset
Telephone: (214) 692-6200                       Management, LLC
Facsimile: (214) 692-6255
bryan.wick@wickphillips.com
noah.nadler@wickphillips.com

Counsel for Defendant Kenny Allen Troutt
Separate Trust Estate

                                           31
      Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 36 of 38




/s/ Robert Radasevich                             /s/ William R. Moorman, Jr., Esq.
Robert Radasevich                                 William R. Moorman, Jr., Esq.
Dana Engel                                        MURPHY & KING, P.C.
NEAL, GERBER & EISENBERG LLP                      One Beacon Street, 21st Floor
Two North LaSalle Street, Suite 1700              Boston, MA 02108
Chicago, Illinois 60521                           Telephone: (617) 423-0400
(312) 269-8000                                    Facsimile: (617) 423-0498
rradasevich@nge.com                               wmoorman@murphyking.com
dengel@nge.com
                                                  Paul R. Niehaus (PN-3994)
Counsel for Towle Capital Partners, L.P., Towle    Of Counsel to the Firm
Capital Partners, II, L.P., Towle Deep Value      MURPHY & KING, P.C.
Fund, WCFS, Inc., and Hallador Balanced           150 E. 58th Street, 22nd Floor
Fund, LLC                                         New York, New York 10155
                                                  Tel. (212) 631-0223
                                                  Fax: (212) 624-0223
/s/ Stephen G. Topetzes                           paul.niehaus@kirschniehaus.com
Stephen G. Topetzes
Chelsie D. Rimel                                  Counsel for Defendant Longfellow
K&L GATES LLP                                     Investment Management Co., LLC
1601 K Street, NW
Washington, DC 20006
(202) 778-9000                                    /s/ Marshall C. Turner
                                                  Marshall C. Turner
Counsel for Defendant American Beacon             HUSCH BLACKWELL LLP
Small Cap Value Fund                              190 Carondelet Plaza, Suite 600
                                                  St. Louis, MO 63105
                                                  Phone: (314) 480-1768
/s/ Reade W. Seligmann                            Facsimile: (314) 480-1505
Reade W. Seligmann                                marshall.turner@huschblackwell.com
ALSTON & BIRD LLP
90 Park Avenue, 15th Floor
New York, NY 10016                                John J. Cruciani, pro hac vice pending
Telephone: (212) 210-9400                         HUSCH BLACKWELL LLP
Facsimile: (212) 210-9444                         4801 Main Street, Suite 1000
reade.seligmann@alston.com                        Kansas City, MO 64112
                                                  Phone: (816) 983-8197
Counsel for Defendant Hawaii DE LLC               John.Cruciani@huschblackwell.com

                                                  Counsel for Defendant Emerson Electric
                                                  Co.




                                            32
        Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 37 of 38




 /s/ Mark N. Parry                                  /s/ Lara Samet Buchwald
 Mark N. Parry                                      Lara Samet Buchwald
 Jessica K. Bonteque                                Tina Hwa Joe
 MOSES & SINGER LLP                                 DAVIS POLK & WARDWELL LLP
 The Chrysler Building                              450 Lexington Avenue
 405 Lexington Avenue                               New York, New York 10017
 New York, New York 10174                           (212) 450-4000
 (212) 554-7876                                     lara.buchwald@davispolk.com
 mparry@mosessinger.com                             tina.joe@davispolk.com
 jbonteque@mosessinger.com
                                                    Counsel for Merrill Lynch, Pierce, Fenner
 Counsel for Defendant Robeco Capital               & Smith Incorporated22
 Growth Funds SICAV - Robeco BP US
 Premium Equities
                                                    /s/ Stephen C. Johnson, Esq.
                                                    Stephen C. Johnson, Esq.
 /s/ Matthew J. Aaronson                            S.C. JOHNSON & ASSOCIATES P.C.
 Matthew J. Aaronson                                703 Pier Avenue, #703
 Brett D. Goodman                                   Hermosa Beach, CA 90254
 TROUTMAN SANDERS LLP                               (310) 379-1408
 875 Third Avenue
 New York, NY 10022                                 Counsel for Defendant George M. Klabin
 (212) 704-6000
 matthew.aaronson@troutman.com
 brett.goodman@troutman.com                          /s/ Edward Han
                                                    Edward Han
 Counsel for Defendants identified as               Kevin J. White
 Anthem Health Plans of Virginia, Inc.,             PAUL HASTINGS LLP
 Blue Cross of California, and                      1117 S. California Avenue
 Community Insurance Company                        Palo Alto, California 94304
                                                    (650) 320-1800
                                                    edwardhan@paulhastings.com
  /s/ Casey E. Donnelly                             kevinwhite@paulhastings.com
 Casey E. Donnelly
 WILLKIE FARR & GALLAGHER LLP                       Counsel for Defendant Litman Gregory
 787 Seventh Avenue                                 Masters Alternative Strategies Fund
 New York, New York 10019
 (212) 728-8775

 Attorneys for Shareholder Defendants Dynamic
 Capital Management, LLC and Dynamic
 Offshore Fund, Ltd.




22
        Plaintiffs named as a defendant Merrill Lynch Investment, which is not an existing legal
entity, and Merrill Lynch, Pierce, Fenner & Smith Incorporated reserves all rights and defenses.

                                               33
      Case 1:20-md-02941-JSR Document 90 Filed 06/29/20 Page 38 of 38




/s/ Landon S. Raiford                           /s/ Gregory A. Markel
Landon S. Raiford                               Gregory A. Markel
JENNER & BLOCK LLP                              SEYFARTH SHAW LLP
353 N. Clark Street                             620 Eighth Avenue
Chicago, IL 60654                               New York, New York 10018-1405
lraiford@jenner.com                             (212) 218-5000
312-222-9350 (telephone)
312-239-5199 (facsimile)                        Counsel for Defendant Wells Fargo
                                                Disciplined Small Cap Fund
Counsel for Defendants Peak6 Investments LLC,
Two Sigma Investments LP, and PG&E Co.
Nuclear Facilities Qualified CPUC
Decommissioning Master Trust




                                          34
